Citation Nr: 0843386	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records are negative for any 
findings, complaints or treatment of hepatitis C.  The 
veteran maintains that his current hepatitis C is due to 
exposure to fellow servicemen's blood during airgun 
injections in service.  He also reported a longstanding 
history of intervenous drug use.  

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims:

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . .  The hepatitis B virus 
is heartier and more readily transmitted 
than [hepatitis C].  While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an 
airgun transmission.  The source of 
infection is unknown in about 10 percent 
of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  
These infections may have come from 
blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-
dose vials of medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 
1992, and injection drug use.  Despite 
the lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

In light of the plausibility that airgun injectors can cause 
hepatitis C, an examination is needed to resolve this issue.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA's duty 
to obtain an examination and opinion is triggered when the 
evidence indicates that there may be a nexus between the 
current disability or symptoms and the veteran's service)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a physician with expertise 
in infectious diseases.  The entire 
claims file, to include a copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.

The examiner should examine the veteran 
and conduct all necessary laboratory 
testing.  The examiner should discuss the 
etiology and the onset of the disease.  A 
history of all of the veteran's potential 
risk factors of hepatitis C infection 
should be detailed in full.  The examiner 
must list and discuss all documented and 
reported pre-service, in-service, and 
post-service risk factors.  This should 
include at least the risk factors of 
intervenous drug use and inservice airgun 
injections.  The examiner should then 
rank the documented risk factors relative 
to the probability that any hepatitis C 
infection is etiologically related to the 
risk factor.  Specifically, the examiner 
is then requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed hepatitis 
C is related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

